Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: attachment mechanism in claims 1, 2, 7 – 10, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauge (US 20100101567).
Regarding claim 18, Hauge discloses a bite block (Figs. 16 – 20) comprising: a hollow oral cavity insert part that is in contact with an oral cavity of a subject at the time of attaching the bite block to the subject (312); a plate that is formed in a flange shape extending from the hollow oral cavity insert part (326); and a hollow outside part that includes an exposed portion which is exposed to an outside of the oral cavity at the time of attaching (327 and 324), and communicates with a hole of the oral cavity insert part (see Figs. 16 – 20), wherein the hollow outside part includes at least one through hole on the exposed portion (324) with which an external device is attached to the bite block (354/356), wherein the through hole is a gas introduction hole which introduces a gas to the oral cavity of the subject [0048], the hollow oral cavity insert part and the hollow outside part are disposed so as to face each other with a gap therebetween (see 344, [0067]), and the gas introduction hole communicates with the gap [0073].  
19. The bite block according to claim 18, wherein the hollow outside part has a cylindrical portion arranged within the hollow oral cavity insert part such that an external peripheral surface of the cylindrical portion faces an internal peripheral surface of the hollow oral cavity insert part, wherein the gap is defined by and located between the external peripheral surface and the internal peripheral surface (see Fig. 18, [0067]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 2, 5 – 10, and 16 – 17 is/are rejected under 35 USC 103 as being obvious over Svard (US 20190125171) in view of Coleman (US 20100262033).
Regarding claim 1, Svard discloses a bite block comprising: a hollow oral cavity insert part that is in contact with an oral cavity of a subject at the time of attaching the bite block to the subject (110); a plate that is formed in a flange shape extending from the oral cavity insert part (101); and a hollow outside part that includes an exposed portion which is exposed to an outside of the oral cavity at the time of attaching (unlabeled protruding part as shown in Fig. 2), and communicates with a hole of the oral cavity insert part (111), wherein the hollow outside part includes at least one through hole or groove on the exposed portion with which an external device is attachable to the bite block (118).
However, Svard does not disclose a connector part including an attachment mechanism to which a nasal adapter is attachable, the connector part being opposed to a side surface of the hollow outside part. Nonetheless, Coleman discloses a bite block comprising a hollow oral cavity insert part (134), a plate this is formed in a flange shape extending from the oral cavity insert part (146, or alternatively 102), and a hollow outside part that includes an exposed portion which is exposed to an outside of the oral cavity at the time of attaching (outside external part defined by 146, see [0041]), and a connector part (242) including an attachment mechanism (attachment hole formed by 144 and 146, see claim 5 below) to which a nasal adapter is attachable (see Figs. 3 and 5), the connector part being opposed to a side surface of the hollow outside part (see Figs. 2 and 5; note that the hollow outside part is demarcated by 146, see [0041]; without admitting otherwise, it is further noted that the connector part is opposed to the hollow outside part simply because it exists vertically above and therefore vertically opposed to the hollow outside part). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bite block of Svard with the nasal attachment hole of Coleman for the benefit of taking capnographic and other measurements to ensure the safety of the patient during procedures such as endoscopies [0011]. 
	2. The bite block according to claim 1, wherein an opening surface of the hollow outside part has a planar shape (see Fig. 5, showing a straight plane formed by the opening surface; note, however, that a planar shape may additional read on a planar curve, as illustrated by the entirety of the system in Fig. 2; top opening surface of the hollow outside part also forms a straight plane at the notch surrounding 118, as illustrated in Fig. 2). 
5. The bite block according to claim 1, wherein the attachment mechanism includes an attachment hole configured for attaching a nasal adapter to the bite block (Coleman, see Figs. 2 and 3). 
6. The bite block according to claim 5, wherein the attachment hole has an elongated shape having a minor axis and a major axis (see Fig. 2). 
	 7. The bite block according to claim 1, wherein the hollow oral cavity insert part has a cylindrical shape (hollow cavity insert part has a cylindrical shape formed by its hole; additionally, its outer surface forms an ovular cylinder). 
8. The bite block according to claim 1, wherein the hollow outside part has a cylindrical shape (hollow outside part has a cylindrical shape formed by its hole; additionally, its outer surface forms an ovular cylinder). 
9. A gas sensor kit, comprising: the bite block according to claim 1; and the nasal adapter, wherein the nasal adapter is attached to the attachment mechanism of the connector part such that the nasal adapter is disposed in a vicinity of a nostril in the state where the bite block is attached to the subject (see above). 
10. A gas sensor kit comprising: the bite block according to claim 1; and the external device, wherein the external device is attached to the at least one through hole or groove of the hollow outside part (see Fig. 5). 
16. The bite block according to claim 1, wherein the bite block includes at least two through holes or grooves provided in a right and left direction of a face of the subject in a state where the bite block is attached to the subject and is viewed from a front side of the subject (113; it is noted that the claims do not require the through holes to be the through hole with which an external device is attached; it is additionally that bisecting holes 118 are provided in the right and left direction of the face of the subject because they travel from right to left).  
17. The bite block according to claim 1, wherein the hollow outside part includes a gas introduction hole that introduces a gas to the oral cavity of the subject (112, 113).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. With regard to Applicant’s arguments to Svard in view of Coleman at the top of page 7, it is noted that the arguments do not address the two interpretations provided in the rejection above. Accordingly, rejection of claim 1 and dependents therein has been maintained.
Applicant’s arguments with respect to claim(s) 18 and dependents therein have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799